Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 1 of 6




              Exhibit 6
    Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 2 of 6




SONOFF – Wireless IP Security Camera (see product list at end for
relevant models)
Infringement of the ‘242 patent
Claim 1                Evidence
1. A method of         The SONOFF wireless security camera performs
processing imaging     a method of processing imaging signals.
signals, the method
comprising:            For example, the SONOFF wireless security
                       camera includes an image capturing
                       subsystem, an image processing subsystem,
                       and an interface subsystem connecting them.
                       The image processing subsystem processes
                       imaging signals that are received from the
                       image capturing subsystem via the interface
                       subsystem.
receiving image data The SONOFF wireless security camera receives
from an imaging        image data from an imaging array.
array;
                       For example, the image capturing subsystem
                       includes an image sensor that includes an
                       imaging array. The imaging array produces
                       image data when exposed to an image. The
                       interface subsystem of the SONOFF wireless
                       security camera receives the image data from
                       the imaging array.
storing the image      The SONOFF wireless security camera stores
data in a FIFO         the image data in a FIFO memory.
memory;
                       For example, the interface subsystem includes
                       a FIFO memory for storing image data. The
                       image data received from the imaging array is
                       stored in the FIFO memory by the interface
                       subsystem.
updating a FIFO        The SONOFF wireless security camera updates
counter to maintain    a FIFO counter to maintain a count of the image
a count of the image data in the FIFO memory in response to
data in the FIFO       memory reads and writes;
memory in response
to memory reads        For example, the interface subsystem includes
and writes;            a FIFO counter to maintain a count of the image
                       data, or “fill level”, that is stored in the FIFO
                       memory. When a unit of image data is written
                       to the FIFO memory, the count of the FIFO
                       counter is incremented. When a unit of image
                       data is read from the FIFO memory, the count


                                                                       1
    Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 3 of 6




                      of the FIFO counter is decremented.
comparing the count   The SONOFF wireless security camera compares
of the FIFO counter   the count of the FIFO counter with a FIFO limit.
with a FIFO limit;
                      For example, the interface subsystem includes
                      a FIFO limit which it compares to the FIFO count
                      to determine if the amount of image data in the
                      FIFO memory is at a “fill level” that will require
                      the interface subsystem to take an action.
generating an         The SONOFF wireless security camera
interrupt signal to   generates an interrupt signal to request a
request a processor   processor to transfer image data from the FIFO
to transfer image     memory in response to an interrupt enable
data from the FIFO    signal being valid and the count of the FIFO
memory in response    counter having a predetermined relationship to
to an interrupt       the FIFO limit.
enable signal being
valid and the count   For example, the interface subsystem includes
of the FIFO counter   a processor for performing operations to
having a              transmit image data to the image processing
predetermined         subsystem. The servicing of interrupts by the
relationship to the   processor can be enabled or disabled. When the
FIFO limit; and       servicing of interrupts from the FIFO memory is
                      enabled and the count of the FIFO counter has a
                      predetermined relationship to the FIFO limit, the
                      interface subsystem generates an interrupt
                      signal. The interrupt signal represents a request
                      for the processor to transfer image data from
                      the FIFO memory.
transferring image    The SONOFF wireless security camera transfers
data from the FIFO    image data from the FIFO memory to the
memory to the         processor in response to the interrupt signal.
processor in
response to the       For example, when the processor receives the
interrupt signal.     interrupt signal, the processor transfers the
                      image data from the FIFO memory to the
                      processor, which transmits the image data to
                      the image processing subsystem for processing.




                                                                       2
    Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 4 of 6




SONOFF – Wireless IP Security Camera (see product list at end for
relevant models)
Infringement of the ‘242 patent
Claim 8                 Evidence
8. A method of          The SONOFF wireless security camera
processing imaging      performs a method of processing imaging
signals, the method     signals.
comprising:
                        For example, the SONOFF wireless security
                        camera includes an image capturing
                        subsystem, an image processing subsystem
                        and an interface subsystem connecting them.
                        The image processing subsystem processes
                        imaging signals that are received from the
                        image capturing subsystem via the interface
                        subsystem.
receiving image data    The SONOFF wireless security camera receives
from an imaging         image data from an imaging array.
array;
                        For example, the image capturing subsystem
                        includes a image sensor that includes an
                        imaging array. The imaging array produces
                        image data when exposed to an image. The
                        interface subsystem of the SONOFF wireless
                        security camera receives the image data from
                        the imaging array.
storing the image       The SONOFF wireless security camera stores
data in a FIFO          the image data in a FIFO memory.
memory;
                        For example, the interface subsystem includes
                        a FIFO memory for storing image data. The
                        image data received from the imaging array is
                        stored in the FIFO memory by the interface
                        subsystem.
updating a FIFO         The SONOFF wireless security camera updates
counter to maintain a a FIFO counter to maintain a count of the
count of the image      image data in the FIFO memory in response to
data in the FIFO        memory reads and writes;
memory in response
to memory reads and For example, the interface subsystem includes
writes;                 a FIFO counter to maintain a count of the
                        image data, or “fill level”, that is stored in the
                        FIFO memory. When a unit of image data is
                        written to the FIFO memory, the count of the
                        FIFO counter is incremented. When a unit of
                        image data is read from the FIFO memory, the


                                                                         3
    Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 5 of 6




                        count of the FIFO counter is decremented.
comparing the count     The SONOFF wireless security camera
of the FIFO counter     compares the count of the FIFO counter with a
with a FIFO limit;      FIFO limit.

                        For example, the interface subsystem includes
                        a FIFO limit which it compares to the FIFO
                        count to determine if the amount of image
                        data in the FIFO memory is at a “fill level” that
                        will require the interface subsystem to take an
                        action.
generating, in          The SONOFF wireless security camera
response to the count   generates, in response to the count of the FIFO
of the FIFO counter     counter having a predetermined relationship
having a                to the FIFO limit, a bus request signal to
predetermined           request a bus arbitration unit to grant access
relationship to the     to an output bus.
FIFO limit, a bus
request signal to       For example, the interface subsystem includes
request a bus           a bus arbitration unit and an output bus to
arbitration unit to     which the image processing subsystem is
grant access to an      connected. When the count of the FIFO
output bus; and         counter has a predetermined relationship to
                        the FIFO limit, the interface subsystem
                        generates a bus request signal. The bus
                        request signal represents a request for the bus
                        arbitration unit to grant the interface
                        subsystem access to the output bus.
transferring image      The SONOFF wireless security camera
data from the FIFO      transfers image data from the FIFO memory to
memory to the output    the output bus in response to receiving a grant
bus in response to      signal from the bus arbitration unit.
receiving a grant
signal from the bus     For example, after the bus arbitration unit
arbitration unit.       receives the bus request signal it generates a
                        grant signal that gives the interface subsystem
                        access to the output bus. Upon receiving the
                        grant signal, the image data is transferred
                        from the FIFO memory to the output bus for
                        processing by the image processing
                        subsystem.

Product List:
GK-200MP2-B Wi-Fi Wireless IP Security Camera

References:


                                                                       4
    Case 6:21-cv-00449-ADA Document 1-6 Filed 04/30/21 Page 6 of 6




[1] SONOFF GK-200MP2-B Wi-Fi Wireless IP Security Camera
https://sonoff.tech/product/wifi-smart-home-security/gk-200mp2-b

[2] Amazon - SONOFF 1080P HD Indoor Camera, Smart WiFi Security
Camera with IR Night Vision, Motion Detection, 2-Way Audio, Remote
Monitor, Works with SONOFF Smart Switches and Plugs (GK-200MP2-B)
https://www.amazon.com/Security-Detection-Monitor-Switches-GK-
200MP2-B/dp/B0832KNMND?ref_=ast_sto_dp




                                                                     5
